*358Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items marked “A” consist of carbon powder similar in all material respects to that the subject of Morganite, Inc. v. United States (42 C. C. P. A. 207, C. A. D. 595), the claim at 12)4 percent under the provision in paragraph 216, as modified, supra, for “plates, rods, and other forms, of whatever material composed, and wholly or partly manufactured, for manufacturing into” brushes for electric motors, generators, or other electrical machines or appliances was sustained. The items marked “B,” stipulated to consist of Morganite strips for trolley inserts, similar to those the subject of Morganite, Inc. v. United States (29 Cust. Ct. 76, C. D. 1448), were held dutiable at 12)4 percent undei said modified paragraph 216 as forms for manufacturing into brushes for electrical appliances, as claimed.